                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

BRAND ON TROY SHOWELL,

              Plaintiff,


       v.                                    : Civ. No. 18-1 723-LPS

TOVAR QUINTERO, et al.,

               Defendants.



Brandon Troy Shoswell, Sussex Correctional Institution, Georgetown, Delaware, Pro Se Plaintiff.




                                MEMORANDUM OPINION




September 30, 2019
Wilmington, D elaware
I.      INTRODU CTION

       Plaintiff Brandon Troy Showell ("Plaintiff'), a pretrial detainee at the Sussex Correctional

Institution ("SCI") in Georgetown, Delaware, filed this action pursuant to 42 U.S.C. § 1983. (D.I. 1)

He appears pro se and has been granted leave to proceed in fo rm a pauperis. (D .I. 4) On April 8, 2019,

Plaintiff an Amended Complaint adding claims. (D.I. 8) Plaintiff requests counsel. (D.I. 6)

II.     BACKGROUND

       The original Complaint (D.I. 1) alleges that on June 5, 2018, Plaintiff was involved in a

physical altercation with Defendant State Police Trooper T over Quintero ("Quintero") who tased

Plaintiff. Plaintiff alleges that he advised Quintero that he had a heart condition _but Quintero

ignored Plaintiffs pleas for medical attention and instead, handed Plaintiff over to Defendant

Trooper Perry (''Perry") to transport Plaintiff to Delaware State Police Troop 5. Plaintiff alleges

that he passed out in the cruiser and later regained consciousness upon his arrival at Troop 5.

Plaintiff alleges that he was not provided any medical attention before he was transferred to the SCI.

       Plaintiff was arrested as a result of the June 5, 2018 incident and charged with several

felonies. Based upon the allegations in the Amended Complaint (D.I. 8), it appears that his criminal

trial is pending. The Amended Complaint adds claims that Defendants lacked probable cause to

arrest Plaintiff on June 5, 2018, fabricated evidence, committed perjury, and used false statements

with regard to his arrest. Plaintiff bases the allegations upon discovery received in the pending

criminal matter. Plaintiff seeks compensatory damages.

II.     DISCUSSION

        Filed under 42 U.S.C. § 1983, Plaintiffs Complaint and its amendment alleges various

constitutional violations, including that Defendants arrested him without probable cause, fabricated

                                                   1
evidence, perjured themselves, and used false statements with regard to his arrest, and also pleads

claims of excessive force and deliberate indifference to serious medical needs. Section 1983 creates

a private cause of action to redress constitutional wrongs committed by state officials. 42 U.S.C.

§ 1983. To establish § 1983 liability, a plaintiff must prove a deprivation of a "right secured by the

Constitution and the laws of the United States ... by a person acting under color of state law."

Kneipp v. Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996) (internal quotation marks omitted).

        The ultimate success of some of Plaintiffs claims requires that he show Defendants lacked

probable cause to arrest him. See, e.g., Groman v. Twp. ofManalapan, 47 F.3d 628,634 (3d Cir. 1995)

(requiring § 1983 plaintiff to demonstrate lack of probable cause to prove false arrest claim); Koss/er

v. Crisanti, 564 F.3d 181, 186 (3d Cir. 2009) (requiring that § 1983 plaintiff bringing malicious

prosecution claim show that "the proceeding was initiated without probable cause"). This

determination is complicated by the present procedural posture of Plaintiffs criminal prosecution.

" [I]f a plaintiff files a false arrest claim before he has been convicted .. . it is within the power of the

district court, and in accord with common practice to stay the civil action until the criminal case ...

has ended." Wallace v. Kato, 549 U.S. 384, 393-94 (2007). Given the importance of the question of

probable cause in Plaintiffs pending criminal case and in the instant civil case, the Court will stay

these proceedings. Not doing so would cause the Court to inappropriately " speculate about whether

[the] prosecution . .. will result in a conviction, and whether the impending civil action will impugn

that verdict.. .. " Id. at 393.

        Finally, Plaintiffs request for counsel will be denied without prejudice to renew as

premature. (D.I. 6) Plaintiff may renew his request when the stay is lifted.




                                                      2
III.   CONCLUSION

       For the above reasons, the Court will: (1) deny Plaintiffs request for counsel without

prejudice to renew (D.I. 6); and (2) stay this matter pending final resolution of the criminal

proceedings that form the basis of this complaint. Plaintiff will be ordered to update the Court on

the status of the pending criminal proceedings.

       Ao appropriate Order will be entered.




                                                   3
